Citation Nr: 1138705	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from August 1978 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was brought before the Board in February 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant case was remanded by the Board in February 2009 with instructions to provide the Veteran with a VA examination to address the nature and etiology of his current lumbar spine and bilateral knee disabilities.  Following the Board's remand, the Veteran submitted a February 2009 opinion from Dr. Odom, a private doctor.  In his February 2009 statement, Dr. Odom notes "it appears [the Veteran] suffered injury/trauma to his knees approximately 25 to 30 years ago."  In opining that the Veteran's current bilateral knee disability is as likely as not related to active service, Dr. Odom noted the Veteran "had repetitive injuries to both knees from jumping out of [a]irplanes as well as trauma to his knees from being hit with a sledge hammer in his work."

The Veteran was provided a VA examination in April 2009.  Following a review of the claims folder and physical examination of the Veteran, the VA examiner opined it is less likely as not that his current degenerative arthritis of the bilateral knees is etiologically related to service.  In this regard, the VA examiner noted "there was no indication that these episodes [of in-service knee pain] were of a particularly serious nature...the development of the degenerative arthritis was a normal aging phenomenon" for the Veteran.  

In deciding whether the Veteran's lumbar spine and bilateral knee disorders are etiologically related to his active service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Upon reviewing the conflicting etiological opinions contained in the February 2009 statement from Dr. Odom and the April 2009 VA examination report, in conjunction with a review of the claims file, the Board notes there is insufficient information to allow the Board to determine the probative value of either opinion.  In this regard, the Board notes the February 2009 opinion from Dr. Odom relies, at least in part, on the Veteran's report of "repetitive injuries" to both knees while jumping out of airplanes.  However, the basis for this statement is unclear.  A review of the Veteran's service personnel records, to include his DD 214, fail to support a finding the Veteran participated in jumping from airplanes.  While the record indicates the Veteran completed Air Assault training, and was awarded the Air Assault Badge, this training would involve rappelling from helicopters, and not jumping from airplanes.  Furthermore the Board observes that, at no point during the course of the instant appeal, has the Veteran alleged to the Board, or to VA or VA contract examiners, that he injured his knees jumping out of airplanes.

Likewise, the April 2009 VA examiner's opinion fails to consider the Veteran's documented air assault training in rendering an etiological opinion.  Furthermore, while the VA examiner attributes the Veteran's current bilateral knee disability to aging, no rationale is offered as to why this disability is not, in any way, related to the Veteran's active service, to include the trauma suffered after being hit by a sledge hammer, which was specifically cited in Dr. Odom's February 2009 opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide clarification regarding Dr. Odom's statement that he "had repetitive injuries to both knees from jumping out of [a]irplanes" in service.  

2. Following the above, develop the Veteran's assertions regarding jumping from airplanes, including, but not limited to, requesting from the National Personnel Record Center (NPRC) the appellant's entire Official Military Personnel File (OMPF), including basic and extended personnel records, administrative remarks and JUMPS records.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(2).

3. After completing the above, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his currently diagnosed lumbar spine and bilateral knee disabilities.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Whether the Veteran's lumbar spine disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), in any way etiologically related, in whole or in part, to his active service.  In offering this opinion, the examiner is requested to specifically address the Veteran's air assault training, as well as any training involving jumping out of airplanes verified by service records obtained above.

b. Whether the Veteran's bilateral knee disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), in any way etiologically related, in whole or in part, to his active service.  In offering this opinion, the examiner is requested to specifically address the Veteran's air assault training, as well as any training involving jumping out of airplanes verified by service records obtained above. 

c. If, and only if, question (Wb is answered in the affirmative, opine as to whether the Veteran's lumbar spine disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) proximately due to his bilateral knee disability.  

i. If answered in the negative, opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lumbar spine disability has been aggravated (worsened beyond normal progression) by his bilateral knee disability.

A detailed rationale must be provided for all opinions rendered.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


